UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6714


LUKE D. PATTERSON,

                     Petitioner - Appellant,

              v.

CHRISTOPHER GOMEZ, Acting Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:19-cv-00190-JPB-JPM; 1:19-cv-00121-
JPB-MJA)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luke D. Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Luke D. Patterson, a federal prisoner, appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 petition in which he sought to challenge his sentence as an armed

career criminal by way of the savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e),

a prisoner may challenge his sentence in a traditional writ of habeas corpus pursuant to

§ 2241 if a § 2255 motion would be inadequate or ineffective to test the legality of his

detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a sentence
       when: (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the prisoner’s
       direct appeal and first § 2255 motion, the aforementioned settled substantive
       law changed and was deemed to apply retroactively on collateral review; (3)
       the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for
       second or successive motions; and (4) due to this retroactive change, the
       sentence now presents an error sufficiently grave to be deemed a fundamental
       defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

       We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Patterson v. Gomez, No. 5:19-cv-00190-JPB-

JPM; 1:19-cv-00121-JPB-MJA (N.D.W. Va. Apr. 29, 2020). We deny Patterson’s motion

for summary disposition and we dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2